

115 S2876 RS: Pike National Historic Trail Study Act 
U.S. Senate
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 658115th CONGRESS2d SessionS. 2876[Report No. 115–371]IN THE SENATE OF THE UNITED STATESMay 17, 2018Mr. Bennet (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 15, 2018Reported by Ms. Murkowski, without amendmentA BILLTo amend the National Trails System Act to provide for the study of the Pike National Historic
			 Trail.
	
 1.Short titleThis Act may be cited as the Pike National Historic Trail Study Act .
		2.Western States Trail
 StudySection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:
			
				(46)Pike National
 Historic TrailThe Pike National Historic Trail, a series of routes extending approximately 3,664 miles, which follows the route taken by Lt. Zebulon Montgomery Pike during the 1806–1807 Pike expedition that began in Fort Bellefontaine, Missouri, extended through portions of the States of Kansas, Nebraska, Colorado, New Mexico, and Texas, and ended in Natchitoches, Louisiana..November 15, 2018Reported without amendment